Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2013/0088578) teaches a vehicle with multiple imaging units and a processor configured to: detect a distance to an object present in the rear side and the diagonally backward of the vehicle from the vehicle, based on the image captured by the first imaging unit; predict a course of the object, based on transition of the distance to the object which is detected; and predict whether the object enters a door opening and closing area, based on a course of the object which is predicted and the door opening and closing area which is set on sides of the vehicle and defines a moveable range in which doors of the vehicle are opened or closed. However, such prior art does not disclose.  Specifically, the prior art does not disclose:
…
wherein the first imaging unit is attached to an outside handle of a front side door of the vehicle,
wherein the second imaging unit is attached to an outside handle of a rear side door of the vehicle,
wherein the second imaging unit constitutes a stereo camera in combination with the first imaging unit, and
wherein the processor detects the distance from the vehicle to the object by performing a stereo image processing, based on a plurality of images captured by the first imaging unit and the second imaging unit.


So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1 and 4-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/Examiner, Art Unit 2481